Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 1/27/2020. Claim 1 is independent. Claims 1-10 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/27/2020 and 4/2/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101. Claim 1 appears to claim a method for acquiring an email account (with certain properties). But there is no steps or procedure to acquire an email account. Therefore, claim 1 does not belong to one of the four statutory categories of an invention.
Claims 1-10 are rejected under 35 U.S.C. 101 again because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites the limitation of: a method for… Claim directed to a method, thus it passes the step 1 of Revised Patent Subject Matter Eligibility Guidance. Claim 1 recites “relating a role-nature email account to a role” and  “said role is an independent individual not a group/a class”. These steps could be performed in human mind or through organizing human activities. For example, a human could write down the steps on paper without using generic computer. Thus, the claim recites organizing human activity when analyzed under step 2A prong 1.
Claim 1 when analyzed under step 2A, Prong 2, claim 1 recites no additional elements in the claim that precludes the steps from particularly being perform in human mind or through organizing human activities. Therefore, no additional elements to integrate the abstract idea into a practical application.
Claim 1 further when evaluated under step 2B it is no more than what is well-understood, routine , conventional activity in the field. Claim does not recite additional elements that amount to significantly more than the judicial exception. 
Dependent claims 2-10 do not cure the deficiency of the independent claims and are rejected under 35 U.S.C. 101 for being directed to abstract idea.

Claim Rejections -35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (US 20050080851 A1), hereinafter Kent, in view of Gullotta et al. (US 20020147801 A1), hereinafter Gullotta.

Regarding claim 1, Kent teaches a method for a user/an employee in a system to acquire an email account (para. 0024, all of the login names and passwords for each user of the personal computer may be requested for each user's email accounts (e.g., mailboxes) and IM accounts. Further, a user may be prompted to organize email and/or IM accounts according to one or more personas), comprising:
relating a role-nature email account to a role (para. 0024, all of the login names
and passwords for each user of the personal computer may be requested for each user's email accounts (e.g., mailboxes) and IM accounts. Further, a user may be prompted to organize email and/or IM accounts according to one or more personas), wherein during the same period, one role can only be related to one role-nature email account (FIG. 5 and para. 0061, one personal and/or role such as business dad work persona can be related to one work email account), and one role-nature email account can only be related to one role (FIG. 5 and para. 0061, one work email account is related to one business dad work persona and/or role); said role is an independent individual not a group/a class (FIG. 5 and para. 0061, role is an independent individual such as dad or daughter); and during the same period, one role can only be related to a unique user (para. 0027; for each persona [interpreted as role] that a user creates, the user of that persona maybe able to specify different preferences and features for that particular persona. Para. 0060, role such as business dad can be related to a unique
 user, such as dad), while one user is related to one or more roles (para. 0025, a first persona and associate the first email account, second email account, and the first IM account with the first persona. Also1 the user may create a second persona and associate the third email account with the second persona. Para. 0060, dad can be 
Kent does not explicitly disclose role according to work content of the role in the system. However, in an analogous art, Gullotta teaches role according to work content of the role in the system (para. 0118, A role describes a person's responsibility within the organization, and may include roles such as a manager, secretary, system administrator, committee member, and the like).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kent and Gullotta because there may be in a somewhat unique overall role as compared to other users in the organization. Because this may require that many users be provisioned 

	Regarding claim 2, the combination of Kent and Gullotta teaches all of the limitations of claim 1, as described above. Kent further teaches wherein after a role- nature email account is related to a role (para. 0024, all of the login names and passwords for each user of the personal computer may be requested for each user's email accounts (e.g., mailboxes) and IM accounts. Further, a user may be prompted to organize email and/or IM accounts according to one or more personas), the role-nature email account related to the role cannot be replaced; or after a role-nature email account is related to a role and the role-nature email account is put into use, the role- nature email account related to the role cannot be replaced (para. 0065, The Service Configuration applications 116 may include an interface to the Form Generation application 114 to provide custom forms for the account information to be used in the User Management web user application, which is the Web-based user interface that allows a user to add, modify, and delete other users. Para. 0111, A User Management functional area may group all requirements for adding, modifying, and deleting users).
 
Regarding claim 3, the combination of Kent and Gullotta teaches all of the limitations of claim 1, as described above. Kent further teaches
wherein when a role-nature email account of a user needs to be replaced, the relation of the role to the original role-nature email account is cancelled, and the role is related to a new role-nature email account (para. 0065, The Service Configuration applications 116 

	Regarding claim 4, the combination of Kent and Gullotta teaches all of the limitations of claim 1, as described above. Kent further teaches wherein said role-nature email account is an email account of a mailbox application in said system or an email account of a mailbox service provided by a third party (para. 0041, the respective email user agent 106a-106c logs into each of the respective persona's email accounts at the various email servers 204a-204c using the respective login names and passwords).

	Regarding claim 5, the combination of Kent and Gullotta teaches all of the limitations of claim 1, as described above. Kent further teaches selecting one or more roles as supervising roles, and setting a supervised role for each supervising role respectively, so that a user related to the supervising role or an employee corresponding to the user can operate role-nature email accounts related to all supervised roles corresponding to the supervising role (para. 0027, a primary user of the personal computer (referred to herein as an administrator) may control the creation of personas by activating password protection that has to be satisfied before a persona may be created).

	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention to combine the teachings of Kent and Gullotta because there may be in a somewhat unique overall role as compared to other users in the organization. Because this may require that many users be provisioned uniquely, many unique roles would have to be defined in the system to automate such provisioning (Gullotta, para. 0010).

	Regarding claim 6, the combination of Kent and Gullotta teaches all of the limitations of claim 1, as described above. Kent further teaches relating an individual- nature email account to a user/an employee, wherein during the same period, one
 user/one employee can only be related to one individual-nature email account, and one individual-nature email account can only be related to one user/one employee (FIG. 5 and para. 0061, Business Dad's profile 501 may include a listing of all of the email 

	Regarding claim 7, the combination of Kent and Gullotta teaches all of the limitations of claim 6, as described above. Kent further teaches wherein after an individual-nature email account is related to a user/an employee (FIG. 5 and para. 0061, Business Dad's profile 501 may include a listing of all of the email accounts 501a,. 501b associated with the Business Dad persona as well as all of IM accounts 501c associated with the Business Dad persona), the individual-nature email account related to the user/employee cannot be replaced; or after an individual-nature email account is related to a user/an employee and the individual-nature email account is put into use, the individual-nature email account related to the user/employee cannot be replaced (para. 0065, The Service Configuration applications 116 may include an interface to the Form Generation application 114 to provide custom forms for the account information to be used in the User Management web user application, which is the Web-based user interface that allows a user to add, modify, and delete other users. Para. 0111, A User Management functional area may group all requirements for adding, modifying. and deleting users).

Regarding claim 8, the combination of Kent and Gullotta teaches all of the limitations of claim 6, as described above. Kent further teaches wherein when an individual-nature email account is related to a user, the individual-nature email account 

	Regarding claim 9, the combination of Kent and Gullotta teaches all of the limitations of claim 6, as described above. Kent further teaches wherein when an individual-nature email account is related to an employee, the individual-nature email account related to the employee is acquired as an individual-nature email account of a
user corresponding to the employee (FIG. 5 and para. 0061, individual bellsouth email is associated with business dad's role/persona).

	Regarding claim 10, the combination of Kent and Gullotta teaches all of the limitations of claim 6, as described above. Kent further teaches
selecting one or more roles as supervising roles, and setting a supervised rote for each
supervising role respectively, so that: a user related to the supervising rote or an employee corresponding to the user can operate individual-nature email accounts of a user related to all supervised rotes corresponding to the supervising role; or a user related to the supervising role or an employee corresponding to the user can operate individual-nature email accounts of an employee corresponding to a user related to all supervised roles corresponding to the supervising role (para. 0027, a primary user of the personal computer (referred to herein as an administrator) may control the creation
 of personas by activating password protection that has to be satisfied before a persona may be created).
In addition, Gullotta further teaches selecting one or more roles as supervising

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kent and Gullotta because there may be in a somewhat unique overall role as compared to other users in the organization. Because this may require that many users be provisioned uniquely, many unique roles would have to be defined in the system to automate such provisioning (Gullotta, para. 0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/ 	Examiner, Art Unit 2437 



/MATTHEW SMITHERS/           Primary Examiner, Art Unit 2437